IN THE SUPREME COURT OF THE STATE OF NEVADA


                      NICKI BOYD,                                                /No. 69712
                                                    Appellant,
                                    vs.
                      THE STATE OF NEVADA,
                                        Respondent.
                      NICKI BOYD,                                                  No. 69859
                                        Appellant,
                                    vs.
                      THE STATE OF NEVADA,
                                        Respondent.
                      NICKI BOYD,                                                  No. 70014

                                    vs.
                                        Appellant,
                                                                                            FILED
                      THE STATE OF NEVADA,
                                                                                               APR 0 1 2016
                                        Respondent.


                                                ORDER DISMISSING APPEALS

                                        These appeals were initiated by the filing of pro se notices of
                      appeal. Eighth Judicial District Court, Clark County; Douglas Smith,
                      Judge.
                                        Appellant's notices of appeal fail to designate any appealable
                      decisions of the district court. Accordingly, we
                                        ORDER these appeals DISMISSED.




                                                    Douglas


                               4a-sot

                      Cherry                                          Gibbofrs


SUPREME COURT
       OF
    NEVADA


OM 1917A    aglejta
                   cc: Hon. Douglas Smith, District Judge
                        Nicki Boyd
                        Roy L. Nelson, III
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    .re
                                                    2